Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action corrects Notice of Allowance submitted 02/18/2022 to remove claims 9 and 10 which were cancelled.
Allowable Subject Matter
Claims 1-3, 6-8, 11-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 17, the references of the Prior Art of record fails to teach
or suggest the combination of the limitations as set forth in Claims 1 and 17, and
specifically comprising the limitation of “at least one pad layer is between the light-
emitting element and a lower surface of the concaved portion, and a reflector
plate is located between the LGP and the base plate; the at least one pad layer
comprises a first pad sublayer and a second pad sublayer which are sequentially
stacked on the base plate and are connected to each other; wherein the first pad
sublayer is connected to a lower surface of the reflector plate; and the second
pad sublayer is connected to the light-emitting element and the LGP ” including the
remaining limitations.
	Claims 2-3, 6-8, 11-15 and 17-19 are allowable, at least because of their dependencies on claim 1.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879